The lack of statutory authority to maintain the appeal presents to this court a question of jurisdiction.
The appeal is not from the decree of prohibition (Code, §§ 8979, 8980), but is from an interlocutory order in the circuit court, in equity, overruling a motion to *Page 320 
vacate a restraining order. Code, § 6081; Preskitt v. Chandler,214 Ala. 278, 107 So. 750.
It results from the foregoing that the appeal is dismissed for want of jurisdiction. The order attempted to be appealed from does not support the appeal.
Appeal dismissed.
ANDERSON, C. J., and BROWN and KNIGHT, JJ., concur.